Citation Nr: 1047891	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-07 094	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD) and atypical anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and atypical anxiety disorder.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1973 to July 1976 and from October 1977 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Although the RO considered the Veteran's August 2006 
correspondence as a new request to reopen, the Board finds that 
correspondence received by the RO on May 1, 2006, was sufficient 
to perfect the Veteran's appeal from a November 2004 rating 
decision.

A review of the record reveals that a September 1987 rating 
decision denied entitlement to service connection for a nervous 
condition and that the November 2004 rating decision denied 
reopening a claim for atypical anxiety disorder.  Records also 
include a diagnosis of posttraumatic stress disorder (PTSD).  The 
Board finds that the service connection issue on appeal is more 
appropriately addressed as provided on the title page of this 
decision.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (hereinafter 
"the Court") held that an initial claim of entitlement service 
connection for PTSD should also be read as including other 
psychiatric disorder diagnoses reasonably raised by the symptoms 
described and all information obtained in support of the claim.  
Therefore, the service connection issue on appeal has been 
revised to include consideration of all other applicable 
diagnoses of record in this case.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and atypical anxiety 
disorder, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1987 rating decision denied entitlement to 
service connection for a nervous condition; the Veteran did not 
appeal.

2.  Evidence added to the record since the September 1987 rating 
decision includes relevant official service department records 
not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's unappealed September 1987 
denial includes service department records not previously 
considered, the criteria for reconsideration of the claim for 
service connection for an acquired psychiatric disorder are met. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters from the RO in 
May 2004, November 2005, and March 2007.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim to reopen and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Veteran was notified 
that the VCAA notice requirements applied to all elements of a 
claim in March 2007.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence-evidence that is both new and material.  The 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when providing 
the notice required by the VCAA it is necessary, in most cases, 
for VA to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence that 
must be presented.  The Veteran was adequately notified of these 
matters by the RO's May 2004 and March 2007 letters.

New and Material Evidence Claims

VA law provides that service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held, however, that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously presented 
to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

A September 1987 rating decision denied entitlement to service 
connection for a nervous condition.  The RO found that the 
evidence did not demonstrate an incident during active service 
involving the Veteran's arrest or attack by a police dog.  It was 
noted that service treatment records for the Veteran's first 
period of active service were presumed to be unavailable.  The 
Veteran did not appeal and the decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

The pertinent evidence added to the record since the September 
1987 rating decision includes service personnel records including 
the Veteran's enlisted performance record, VA medical records, 
lay statements in support of the claim, a copy of a police report 
noting offense convictions on August 24, 1976, and the Veteran's 
statements in support of the claim.  In statements dated in July 
2004 and September 2004 the Veteran's sisters recalled that he 
had been attacked by police dogs in the spring of 1976 while 
serving on active service.  VA treatment records include 
diagnoses of PTSD without opinion as to etiology.

Based upon a comprehensive review of the record, the Board finds 
that as the service personnel records added the record since the 
September 1987 prior final decision require reconsideration of 
the claim for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and atypical anxiety 
disorder pursuant to 38 C.F.R. § 3.156(c), analysis of the claim 
in light of 38 C.F.R. § 3.156(a) is unnecessary.  The Board 
further notes, parenthetically, that if the reconsidered claim is 
ultimately granted all or in part on the basis of the additional 
service records received, the effective date of such award is the 
date entitlement arose, or the date of receipt of the previously 
denied claim, whichever is later.  See 38 C.F.R. § 
3.156(c)(iii)(3).  

The Board notes that the record also includes records indicating 
inconsistent dates for the claimed stressor event and conflicting 
opinions as to the propriety of a diagnosis of PTSD.  Therefore, 
the Board finds that additional development as this matter is 
required prior to appellate review on the merits.


ORDER

The request to reconsider the claim for service connection for an 
acquired psychiatric disorder, to include PTSD and atypical 
anxiety disorder is granted.


REMAND

A review of the evidence of record in this case indicates that 
based on the receipt of service department records since the last 
prior denial in this case in 1987, the Veteran's service 
connection claim for an acquired psychiatric disorder must be 
reconsidered.  The Board notes that in his original May 1987 
claim the Veteran reported injuries in a dog attack in June 1976, 
that in an August 1987 VA examination report he stated the attack 
occurred in May 1976, that records show he was discharged from 
active service on July 1, 1976, and a police record check shows 
he had offense convictions on August 24, 1976.  Although a June 
1986 private medical report provided a diagnosis of PTSD and 
noted the Veteran "still has both physical and mental problems 
associated with the vicious dog attack he suffered while in the 
service," an August 1987 VA examiner found the criteria for a 
diagnosis of PTSD were not met.  Recent VA treatment records 
include diagnoses of PTSD without opinion as to etiology.  
Service personnel records including the Veteran's performance 
ratings have also been added to the record.  Therefore, the Board 
finds that additional development is required prior to appellate 
review.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (2009).  
Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) as the governing criteria 
for diagnosing PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service records 
may corroborate an account of a stressor incident.  Examples of 
such evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 C.F.R. 
§ 3.304(f)(3).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice informing him that 
for a PTSD claim based on an in-service 
personal assault, evidence from sources 
other than service records may corroborate 
an account of a stressor incident.  He 
should be requested to provide additional 
specific information in support of his 
claim and notified that he must provide 
enough information to identify and locate 
any existing records.  

2.  Appropriate action should be taken to 
obtain any additional or alternative 
service treatment records that may be 
maintained by the service department for 
the Veteran's first period of active 
service.  As many requests as are necessary 
to obtain any relevant records must be 
taken, unless further efforts would be 
futile.

3.  The record should be reviewed and 
specific determinations provided, based on 
the complete record, as to which specific 
stressor, if any, has been verified.  In 
reaching these determinations, any 
credibility questions raised by the record 
should be addressed.  The appellant should 
be notified of these determinations and 
afforded the opportunity to respond.  

4.  Thereafter, the Veteran should be 
scheduled for an appropriate VA examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has an 
acquired psychiatric disorder, to include 
PTSD and/or atypical anxiety disorder, as a 
result of active service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
must be made available for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


